         Case 4:20-cv-00927-LPR Document 1 Filed 08/12/20 Page 1 of 8

                                                                                             FILED
                                                                                          U.S. DISTRICT COURT
                                                                                      EASTERN DISTRICT ARKANSAS
                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS                                     AUG 12 2020
                                   CENTRAL DIVISION
                                                                                  ~~~ES W. McCOR~CLERK
                                                                                                        ~        PCLERK
DAWNYETTA GLOVER                                                                            PLAINTIFF


vs.                                      No. 4:20-cv-!/.Z7-          LPR
THE DESIGN GROUP, INC.,                                                                DEFENDANTS
and MYRON JACKSON                                  This case assigned to District Judge      Ru.tlotsk~
                                                   and to Magistrate Judge -~-=-o"'-'LEfp,_.e..:..-,,- - - - -
                                    ORIGINAL COMPLAINT


        COMES NOW Plaintiff Dawnyetta Glover ("Plaintiff') by and through her

attorneys Stacy Gibson and Josh Sanford of the Sanford Law Firm, PLLC, and for her

Original Complaint against The Design Group, Inc., and Myron Jackson (collectively

"Defendant" or "Defendants"), she does hereby state and allege as follows:

                             I.      JURISDICTION AND VENUE

        1.    Plaintiff brings this action under the Fair Labor Standards Act, 29 U.S.C. §

201,   et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-
201,   et seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated
damages, prejudgment interest, and costs, including reasonable attorneys' fees as a

result of Defendants' failure to pay Plaintiff proper overtime compensation for all hours

that Plaintiff worked.

        2.    The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.



                                              Page 1 ofB
                           Dawnyetta Glover v. The Design Group, Inc., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                          Original Complaint
            Case 4:20-cv-00927-LPR Document 1 Filed 08/12/20 Page 2 of 8



       3.       Plaintiff's claims under the AMWA form part of the same case or

controversy and arise out of the same facts as the FLSA claims alleged in this

complaint. Therefore, this Court has supplemental jurisdiction over Plaintiff's AMWA

claims pursuant to 28 U.S.C. § 1367(a).

       4.       Defendants conduct business within the State of Arkansas.

       5.       Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Arkansas has personal jurisdiction over Defendant, and

Defendant therefore "resides" in Arkansas.

       6.       The acts alleged in this Complaint had their principal effect within the

Central Division of the Eastern District of Arkansas, and venue is proper in this Court

pursuant to 28 U.S.C. § 1391.

                                      II.      THE PARTIES

       7.       Plaintiff is a citizen, resident and domiciliary of Pulaski County.

       8.       Separate Defendant The Design Group, Inc. ("TOG"), is a domestic, for-

profit corporation.

       9.       TDG's registered agent for service is Jennifer R. Pierce, at 425 West

Capitol Avenue, Suite 1800, Little Rock, Arkansas 72201.

       10.      Separate Defendant Myron Jackson ("Jackson") is an individual and

domiciliary of Arkansas.

       11 .     Defendants                  maintain              a             website   at

https://www.designgroupmarketing.com/.




                                              Page 2 of8
                           Dawnyetta Glover v. The Design Group, Inc., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                          Original Complaint
         Case 4:20-cv-00927-LPR Document 1 Filed 08/12/20 Page 3 of 8



                            Ill.    FACTUAL ALLEGATIONS

       12.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       13.    Jackson is an owner, principal, officer and/or director of TOG.

       14.    Jackson manages and controls the day-to-day operations of TDG,

including but not limited to the decision to not pay Plaintiff a sufficient premium for hours

worked in excess of forty per week.

       15.    Defendants own and operate a marketing firm.

       16.    Defendants have at least two employees that handle, sell, or otherwise

work on goods or materials that have been moved in or produced for commerce.

       17.    Defendants' annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this complaint.

       18.    Plaintiff regularly in the course of her work for Defendants handled, sold,

or otherwise worked on goods or materials that had been moved in or produced for

commerce.

       19.    During each of the three years preceding the filing of this Original

Complaint, Defendant continuously employed at least four employees.

       20.    Plaintiff was employed by Defendants as a salaried employee from

February of 2020 until August of 2020.

       21.    At all times material herein, Plaintiff has been entitled to the rights,

protections and benefits provided under the FLSA.




                                            Page 3 of8
                         Dawnyetta Glover v. The Design Group, Inc., et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                        Original Complaint
         Case 4:20-cv-00927-LPR Document 1 Filed 08/12/20 Page 4 of 8



       22.        At all relevant times herein, Defendants were an "employer'' of Plaintiff

within the meaning of the FLSA.

       23.        At all times material herein, Plaintiff has been misclassified by Defendants

as a salaried employee and as exempt from the overtime requirements of the FLSA, 29

U.S.C. § 207.

       24.        During the period relevant to this lawsuit, Plaintiff worked as an Office

Manager for Defendants' office in Little Rock.

       25.        At all relevant times herein, Defendants directly hired Plaintiff to work in

their office, paid her wages and benefits, controlled her work schedule, duties,

protocols, applications, assignments and employment conditions, and kept at least

some records regarding her employment.

       26.        As Office Manager, Plaintiff was responsible for answering phone calls,

opening mail, receiving invoices, posting available jobs, setting meetings, taking

detailed notes on staff calls, and drafting memos.

       27.        Plaintiff did not have the authority to hire or fire any other employee.

       28.        Plaintiff was not asked to provide input as to which employees should be

hired or fired.

       29.        Plaintiff did not exercise independent judgment as to matters of

significance in carrying out her duties.

       30.        Plaintiff was compensated at a rate below the applicable minimum weekly

salary required under the FLSA for exempt employees.

       31.        Plaintiff was compensated as a rate of $29,000.00 annually, or

approximately $558.00 per week.

                                                Page 4 of8
                             Dawnyetta Glover v. The Design Group, Inc., et al.
                                U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                            Original Complaint
         Case 4:20-cv-00927-LPR Document 1 Filed 08/12/20 Page 5 of 8



       32.     Plaintiff worked at least forty hours most or all weeks during the relevant

time period.

       33.     Plaintiff regularly worked more than forty (40) hours per week during the

relevant time period.

       34.     Defendants did not pay Plaintiff one and one-half (1.5) her regular rate for

all hours worked over forty (40) in a week.

       35.     Plaintiff regularly had to participate in staff calls which lasted between one

to two hours after the workday had ended.

       36.     In March of 2020, Plaintiff transcribed and wrote notes on daily staff calls

after the workday had ended. Plaintiff spent two hours every day on this task for two

weeks, for a total of twenty hours of work which went uncompensated.

       37.     Plaintiff was also assigned a project over one weekend which took her two

hours to complete, work which also went uncompensated.

       38.     At all relevant times herein, Defendants have deprived Plaintiff of sufficient

overtime compensation for all of the hours she worked over forty per week.

       39.     Defendants knew or showed reckless disregard for whether their actions

violated the FLSA.

               IV.      FIRST CAUSE OF ACTION-Violation of the FLSA

       40.     Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       41.     Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.




                                             Page 5of8
                          Dawnyetta Glover v. The Design Group, Inc., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
            Case 4:20-cv-00927-LPR Document 1 Filed 08/12/20 Page 6 of 8



           42.    At all times relevant to this Complaint, Defendants have been Plaintiff's

"employer'' within the meaning of the FLSA, 29 U.S.C. § 203.

           43.    At all times relevant to this Complaint, Defendants have been, and

continue to be, an enterprise engaged in commerce within the meaning of the FLSA, 29

u.s.c. § 203.
           44.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay 1.5x regular wages for all hours worked over forty (40) hours in a week,

unless an employee meets certain exemption requirements of 29 U.S.C. § 213 and

accompanying Department of Labor ("DOL") regulations.

           45.    Defendants    misclassified      Plaintiff   as    exempt      from   the   overtime

requirements of the FLSA.

           46.    Despite the entitlement of Plaintiff to overtime payments under the FLSA,

Defendants failed to pay Plaintiff an overtime rate of one and one-half times her regular

rate of pay for all hours worked over forty (40) in each week.

           47.    Defendants' failure to pay Plaintiff all overtime wages owed was willful.

           48.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three (3) years prior to the filing

of this.

                 V.    SECOND CAUSE OF ACTION-Violation of the AMWA

           49.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

                                               Page 6of8
                            Dawnyetta Glover v. The Design Group, Inc., et al.
                               U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                           Original Complaint
         Case 4:20-cv-00927-LPR Document 1 Filed 08/12/20 Page 7 of 8



       50.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

       51.    At all times relevant to this Complaint, Defendants were Plaintiffs

"employer" within the meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       52.    AMWA Sections 210 and 211 require employers to pay all employees a

minimum wage for all hours worked up to forty in one week and to pay 1.5x regular

wages for all hours worked over forty hours in a week, unless an employee meets the

exemption requirements of 29 U.S.C. § 213 and accompanying DOL regulations.

       53.    At all times relevant to this Complaint, Defendants misclassified Plaintiff as

exempt from the overtime requirements of the AMWA.

       54.    Despite the entitlement of Plaintiff to overtime payments under the AMWA,

Defendants failed to pay Plaintiff an overtime rate of one and one-half times her regular

rate of pay for all hours worked over forty (40) in each week.

       55.    Defendants' failure to pay Plaintiff all overtime wages owed was willful.

       56.    By reason of the unlawful acts alleged herein, Defendants are liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the 3 years prior to the filing of this

Complaint pursuant to Ark. Code Ann. § 11-4-218.

                                VI.     PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Dawnyetta Glover respectfully

prays as follows:

       A.     That each Defendant be summoned to appear and answer herein;




                                             Page 7 of8
                          Dawnyetta Glover v. The Design Group, Inc., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                         Original Complaint
       Case 4:20-cv-00927-LPR Document 1 Filed 08/12/20 Page 8 of 8



     B.    Declaratory judgment that Defendants' practices alleged herein violate the

FLSA and the AMWA;

     C.    Judgment for damages for all unpaid overtime wage compensation owed

under the FLSA and the AMWA;

     D.    Judgment for liquidated damages pursuant to the FLSA and AMWA;

     E.    For reasonable attorneys' fees, costs, and all interest; and

     F.    Such other relief as this Court may deem just and proper.

                                          Respectfully submitted,

                                          PLAINTIFF DAWNYETTA GLOVER

                                          SANFORD LAW FIRM, PLLC
                                          ONE FINANCIAL CENTER
                                          650 SOUTH SHACKLEFORD, SUITE 411
                                          LITTLE ROCK, ARKANSAS 72211
                                          TELEPHONE: (501) 221-0088
                                          FACSIMILE: (888) 787-2040

                                           ~ ~YtlM'
                                          stacyGison
                                          Ark. Bar No. 2014171
                                          stacy@sanfordlawfirm.com




                                         Page 8 of8
                      Dawnyetta Glover v. The Design Group, Inc., et al.
                         U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                     Original Complaint
